          Case 2:18-cv-00584-AWA-RJK Document 3 Filed 11/20/18 Page 1 of 8 PageID# 21


Pro Sc I (Rev, 12/16) Complaint for a Civil Case




                                        United States District Court
                                                                      for the

                                                                    District of


                                                                        Division



                                                                                Case No.

                                                                                               (to be filled in by the Clerk's Office)
AA^rlaaA                      Plaintijf(s)
                                                       tkfM
(Write thefull name of each plaintijfwho isfiling this complaint.
If the names ofall the plaintiffs cannotfit in the space above,                 Jury Trial: (check one)     CH Yes [U No
please write "see attached" in the space and attach an additional
page with thefill list of names.)
                                  -V-




                       BeQrV\ Q^\ Vu
                             Defendant(s)
(Write thefull name of each defendant who is being sued. Ifthe
names ofall the defendants cannotfit in the space above, please
write "see attached" in the space and attach an additional page
with thefull list ofnames.)



                                                   COMPLAINT FOR A CIVIL CASE


I.       The Parties to This Complaint
         A.          The Plaintiff(s)

                     Provide the information belov^ for each plaintiff named in the complaint. Attach additional pages if
                     needed.

                                Name                                M.cUqI
                                Street Address                                                  W OoA J                 Fir-
                                City and County                                          iKec-ich
                                State and Zip Code
                               Telephone Number
                               E-mail Address


         B.         The Defendant(s)

                    Providethe information below for each defendant named in the complaint, whetherthe defendant is an
                    individual, a government agency, an organization, or a corporation. Foran individual defendant,
                    include the person's job or title (ifknown). Attach additional pages if needed.

                                                                                                                                         Page 1 of 5
          Case 2:18-cv-00584-AWA-RJK Document 3 Filed 11/20/18 Page 2 of 8 PageID# 22


Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


                     Defendant No. 1

                                Name

                                Job or Title (if known)
                                                           \) ^f \    ^                    !)1<C          /
                                Street Address             XJ"!-).           /\/\OiS^A U
                                City and County                      <2onr
                                State and Zip Code
                                Telephone Number
                                E-mail Address (ifknown)


                     Defendant No. 2

                                Name

                                Job or Title (if known)
                                Street Address

                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (ifknown)


                     Defendant No. 3

                                Name

                                Job or Title (if known)
                                Street Address

                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (ifknown)


                     Defendant No. 4

                               Name

                                Job or Title (if known)
                                Street Address

                               City and County
                                State and Zip Code
                               Telephone Number
                               E-mail Address (ifknown)




                                                                                            Page 2 of 5
          Case 2:18-cv-00584-AWA-RJK Document 3 Filed 11/20/18 Page 3 of 8 PageID# 23


Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


n.        Basis for Jurisdiction


          Federal courts are courts of limitedjurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332,a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

           What is th^asis for federal court jurisdiction? (check all that apply)
                 [^^Federal question                               • Diversity ofcitizenship

          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitutionthat
                     are at issue in this case.




          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                      1.        ThePlaintiff(s)

                                a.         If the plaintiff is an individual
                                           The plaintiff, (name)                                                , is a citizen ofthe
                                           State of (name)


                                b.         If the plaintiff is a corporation
                                           The plaintiff, (name)                                                , is incorporated
                                           under the laws of the State of (name)                                                     ,
                                           and has its principal place of business in the State of (name)



                                (Ifmore than one plaintiffis named in the complaint, attach an additionalpage providing the
                                same informationfor each additionalplaintiff.)

                     2.         The Defendant(s)

                                a.         If the defendant is an individual

                                           The defendant, (name)                                               , is a citizen of
                                           the State of(name)                                               . Or is a citizen of
                                            (foreign nation)


                                                                                                                           Page 3 of 5
          Case 2:18-cv-00584-AWA-RJK Document 3 Filed 11/20/18 Page 4 of 8 PageID# 24


Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




                                 b.        If the defendant is a corporation
                                           The defendant, (name)                                           , is incorporated under
                                           the laws of the State of (name)                                              , and has its
                                           principal place of business in the State of (name)
                                           Or is incorporated under the laws of (foreign nation)
                                           and has its principal place of business in (name)


                                (Ifmore than one defendant is named in the complaint, attach an additionalpage providing the
                                same informationfor each additional defendant.)

                     3.         The Amount in Controversy

                                The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                stake-is more than $75,000, not counting interest and costs of court, because (explain):




III.      Statement of Claim


          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, mcluding
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

          X vocu oSh c\A4 -fr^^ ^                                                                    l\^   \ A      \           i\\(/\

                                                                                                                         1^4' "VW
                                                                                                                            ^        IfK Q*

rv.       Relief


          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.


           dl
             ^                                       'A                                            /wtLe
                                                                                                                             Page 4 of 5
           Case 2:18-cv-00584-AWA-RJK Document 3 Filed 11/20/18 Page 5 of 8 PageID# 25


Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and beliefthat this complaint: (1) is not beingpresented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing lawor by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3)the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with anychanges to my address where case-related papers may be
                     served. I understand thatmy failure to keep a current address on file with theClerk's Office may result
                      in the dismissal of my case.

                     Date of signing:


                      Signatureof Plaintiff          -                   ir
                      Printed Name ofPlaintiflf Mi CkcTPX UOl l\\f.7
          B.         For Attorneys


                     Date of signing:


                      Signature of Attorney
                     Printed Name of Attorney
                     Bar Number

                     Name of Law Firm

                      Street Address

                      State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                     Page 5 of 5
Case 2:18-cv-00584-AWA-RJK Document 3 Filed 11/20/18 Page 6 of 8 PageID# 26



        Every time Isubstitute at Bayside Middle School, I have to write up students. The reason is

that manystudents at the schoolare disruptive, disrespectful, disobedient, defiant, etc. IfI ask

students not to talk because I am taking roll, most of them will not listen. When I ask students to

quiet down, most of them refuse to comply. In addition, students often backtalk me.


        On 9/25/15, Troy Walton, who was an assistant principal at Bayside Middle at the time, asked

me not to work at the school anymore. He stated that is unacceptable for me to constantly write up

students. I emailed Dr. Aaron Spence, the Virginia Beach superintendent, about the matter. Because I

never got a response, I followed up in January, 2016. I was told that my email was forwarded to the

appropriate person.


        Meanwhile, I went back to Bayside Middle School despite what Mr. Walton said. Each time I

went back to the school, however, I got switched over to doing security work. On Valentine's Day

2017,1 accepted another job from Bayside Middle School. I then called Bayside Middle and warned

that I will call the school board if I get taken out of the classroom setting again. In response, the job

was cancelled.



        I immediately called the school board. A week later, I received a call from Dr. Paula Johnson,

the principal of Bayside Middle School. She said that I am being excluded from Bayside Middle School

because I complained to the school board. I also reported this matter to the school board.


        When I called the school board, I was directed to Anne Glenn, the human resources

coordinator for Virginia Beach City Public Schools. She refused to do anything about the matter

because ten other schools have excluded me from working there. If a substitute is to be excluded

from working at a school in Virginia Beach, the protocol is for the school administration to contact the

substitute and explain the reason for the exclusion. However, only four schools - Bayside Middle
Case 2:18-cv-00584-AWA-RJK Document 3 Filed 11/20/18 Page 7 of 8 PageID# 27



School, Landstown Middle School, Salem IVIiddle School, and Salem High School - informed me that I

would be excluded from working there.


        That summer, I called the Employee Relations Office at the Virginia Beach School Board (Anne

Glenn does not work in the Employee Relations Office). The Employee Relations Director called me

back and said that the email that I sent months ago has already been received. It seemed as if nothing

was being done about the matter, however.


        In January, 2018,1 called the school board and asked for a meeting with the superintendent.

Rather than have me meet with the superintendent, however, they had me meet with Cheryl

Woodhouse, the Virginia Beach Middle Schools Director. She said that school administrators have the

right to exclude substitutes that they feel are not a good fit for the school. Hence, Mrs. Woodhouse

refused do anything about matter at Bayside Middle School.


        Mrs. Woodhouse was previously an administrator at Independence Middle School. Mary

Trebon is a former secretary at my high school. She worked at Independence Middle when Mrs.

Woodhouse was there. Mrs. Trebon says that Mrs. Woodhouse is no good.


        Bayside Middle School has a bad reputation. My neighbor is the eldest child in her family -

and the only child in her family to go to Bayside Middle School. All her other siblings went to

Independence Middle because her parents did not want her siblings to attend Bayside Middle. I have

met other parents who did the same thing to their children. In addition, some substitutes no longer

work at Bayside Middle because the school is so bad.


       Jermaine Lauzon is a former P.E. teacher at Bayside Middle School. I have heard that he has

experienced problems at Bayside Middle. In fact, some acquaintances of Mr. Lauzon say that he has

gotten threats from students.
Case 2:18-cv-00584-AWA-RJK Document 3 Filed 11/20/18 Page 8 of 8 PageID# 28




        Shortly before spring break, I called the school board to request a meeting with the school

superintendent. But they had me meet with Rashard Wright, who was the chief schools officer for

Virginia Beach at the time. He said that retaliation will not be tolerated. Mr. Wright stated, however,

that he does not believe this was a case of retaliation. Mr. Wright said that Dr. Johnson's decision

should be respected, but he would investigate the matter.


          I decided to get a second opinion about what Mr. Wright said about this not being a case of

retaliation. So on 6/4/18,1 called Catelyn Overmiller. She has a law degree and works at the

Employee Relations Office of the Virginia Beach School Board. She said that she cannot make a

decision about the matter because she needs more information. So I said that I would call her back to


set up a meeting if I feel the need to do so.


        On 6/8/18,1 received an email from Mrs. Glenn. She said that I am being excluded from

substituting for Virginia Beach City Public Schools. Mrs. Glenn did not give a reason, but stated that

the Employee Relations Office will contact me regarding the exclusion. To this day, however, I have

not heard from the Employee Relations Office.
